DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 8-9, 12, 14, 16-31, 36-44, 47, 51, 53, 55-70, 75-78 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  The instant claim is dependent upon cancelled claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 12, 14, 16-18, 26-31, 36, 39-44, 47, 51, 53, 55-57, 65-70, 75, 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Beam Selection During Handover” (hereinafter referred to as Huawei).

	RE Claim 1, Huawei discloses a method in a user equipment (UE) comprising: 
	receiving a message from a network node (See Huawei Section 1 – handover request message), the message comprising information about one or more sets of dedicated random access channel (RACH) resources (See Huawei Section 1 – Agreement 2 – handover command includes set of dedicated RACH resources), each set of dedicated RACH resources associated with a beam associated with a target cell (See Huawei Section 2 – Discussion – dedicated RACH resources associated with the best beam can be prepared in the target cell and included in the HO command); 
	obtaining an estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources (See Huawei Section 2 – Discussion – suitable beam can be configured by the network with a RSRP threshold, and the threshold for suitable beam can be same as the threshold configured for beam determination in cell quality derivation or not); 
	determining, based on the obtained estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources, whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Huawei Section 2 – Proposal 3 – for successful random access, the UE can evaluate the beams configured with dedicated RACH resources first); and 
	performing random access based on whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 2, Huawei discloses a method, as set forth in claim 1 above, wherein determining whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access comprises: 
	determining that at least one beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 3, Huawei discloses a method, as set forth in claim 2 above, wherein performing random access comprises: 
	transmitting a random access preamble using the dedicated RACH resources associated with the at least one beam (See Huawei Section 2, Proposal 2 – the UE selects the beam exceeding the threshold and configured with RACH resources for preamble transmission) determined to meet the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1).

Claim 4, Huawei discloses a method, as set forth in claim 2 above, wherein the at least one beam comprises a plurality of beams, and performing random access comprises: 
	selecting one of the plurality of beams based on one or more criteria of a second set of criteria (See Huawei Section 2 – step 1-1); and 
	transmitting a random access preamble using the dedicated resources associated with the selected beam (See Huawei Section 2 – step 1-1).

	RE Claim 5, Huawei discloses a method, as set forth in claim 4 above, wherein the one or more criteria of the second set of criteria comprise one or more of: 
	a beam with a strongest measurement quantity (See Huawei Section 2 – step 1-1 – i.e. above threshold); 
	a beam whose time domain RACH resources occur first; and 
	a beam having radio conditions that has had the least amount of change over a period of time.

	RE Claim 8, Huawei discloses a method, as set forth in claim 6 above, wherein: 
	determining whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access comprises determining that no beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – steps 1-1 and 1-2); and 
See Huawei Section 2 – step 1-2).

	RE Claim 9, Huawei discloses a method, as set forth in claim 1 above, wherein the one or more criteria of the first set of criteria comprise one or more of: 
	a reference signal received power (RSRP) threshold (See Huawei Proposal 1; Agreements 3 and 4); a reference signal received quality (RSRQ) threshold; and a signal-to-interference-plus-noise (SINR) threshold.

	RE Claim 12, Huawei discloses a method, as set forth in claim 1 above, wherein obtaining the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources comprises: 
	performing one or more measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources).

	RE Claim 14, Huawei discloses a method, as set forth in claim 1 above, wherein obtaining the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources comprises: 
	obtaining results of one or more previously performed measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources and indicates beam quality).

	RE Claim 16, Huawei discloses a method, as set forth in claim 1 above, wherein performing random access comprises initiating a random access procedure, and the method further comprises: 
	starting a timer in response to initiating the random access procedure (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

	RE Claim 17, Huawei discloses a method, as set forth in claim 1 above, wherein: the received message is a handover configuration message (See Huawei Section I – Agreements 1-2 – handover configuration information in handover request message); and 
	the random access procedure is initiated in response to receiving the handover configuration message (See Huawei Section 2 – random access procedure initiated after HO command).

	RE Claim 18, Huawei discloses a method, as set forth in claim 16 above, wherein the timer comprises a handover failure timer (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

Claim 26, Huawei discloses a method in a network node comprising: 
	transmitting a message to a user equipment (UE) (See Huawei Section 1 – handover request message), the message comprising information about one or more sets of dedicated random access channel (RACH) resources (See Huawei Section 1 – Agreement 2 – handover command includes set of dedicated RACH resources), each set of dedicated RACH resources associated with a beam associated with a network node (See Huawei Section 2 – Discussion – dedicated RACH resources associated with the best beam can be prepared in the target cell and included in the HO command); 
	performing random access with the UE based on whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 27, Huawei discloses a method, as set forth in claim 26 above,	wherein at least one beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 28, Huawei discloses a method, as set forth in claim 27 above, wherein performing random access comprises: 
	receiving a random access preamble from the UE on the dedicated RACH resources associated with the at least one beam (See Huawei Section 2, Proposal 2 – the UE selects the beam exceeding the threshold and configured with RACH resources for preamble transmission) that meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1).

	RE Claim 29, Huawei discloses a method, as set forth in claim 27 above, wherein the at least one beam comprises a plurality of beams, and performing random access comprises: 
	receiving a random access preamble from the UE on dedicated RACH resources associated with one of the plurality of beams selected by the UE based on one or more criteria of a second set of criteria (See Huawei Section 2 – step 1-1).

	RE Claim 30, Huawei discloses a method, as set forth in claim 29 above, wherein the one or more criteria of the second set of criteria comprise one or more of: 
	a beam with a strongest measurement quantity (See Huawei Section 2 – step 1-1 – i.e. above threshold); 
	a beam whose time domain RACH resources occur first; and 
	a beam having radio conditions that has had the least amount of change over a period of time.

	RE Claim 31, Huawei discloses a method, as set forth in claim 26 above, wherein no beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – steps 1-1 and 1-2), and the method comprises:
See Huawei Section 2 – step 1-2).

	RE Claim 36, Huawei discloses a method, as set forth in claim 26 above, wherein the transmitted message is a handover configuration message (See Huawei Section I – Agreements 1-2 – handover configuration information in handover request message).

	RE Claim 39, Huawei discloses a method, as set forth in claim 26 above, wherein the network node is a target network node (See Huawei Proposal 3).

	RE Claim 40, Huawei discloses a user equipment (UE) comprising: 
	A receiver (See Huawei Section 1 – UE’s have receivers);
	A transmitter (See Huawei Section 1 – UE’s have transmitters);
	A processing circuitry coupled to the receiver and the transmitter (See Huawei Section 1 – UE’s have processors), the processing circuitry configured to:
	receive a message from a network node (See Huawei Section 1 – handover request message), the message comprising information about one or more sets of dedicated random access channel (RACH) resources (See Huawei Section 1 – Agreement 2 – handover command includes set of dedicated RACH resources), each set of dedicated RACH resources associated with a beam associated with a target cell (See Huawei Section 2 – Discussion – dedicated RACH resources associated with the best beam can be prepared in the target cell and included in the HO command); 
	obtain an estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources (See Huawei Section 2 – Discussion – suitable beam can be configured by the network with a RSRP threshold, and the threshold for suitable beam can be same as the threshold configured for beam determination in cell quality derivation or not); 
	determine, based on the obtained estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources, whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Huawei Section 2 – Proposal 3 – for successful random access, the UE can evaluate the beams configured with dedicated RACH resources first); and 
	perform random access based on whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 41, Huawei discloses a UE, as set forth in claim 40 above, wherein the processing circuitry configured to determine whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access is further configured to: 
	determine that at least one beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 42, Huawei discloses a UE, as set forth in claim 41 above, wherein the processing circuitry configured to perform random access is further configured to: 
	transmit a random access preamble using the dedicated RACH resources associated with the at least one beam (See Huawei Section 2, Proposal 2 – the UE selects the beam exceeding the threshold and configured with RACH resources for preamble transmission) determined to meet the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1).

	RE Claim 43, Huawei discloses a UE, as set forth in claim 41 above, herein the at least one beam comprises a plurality of beams, and the processing circuitry configured to perform random access is further configured to: 
	select one of the plurality of beams based on one or more criteria of a second set of criteria (See Huawei Section 2 – step 1-1); and 
	transmit a random access preamble using the dedicated resources associated with the selected beam (See Huawei Section 2 – step 1-1).

	RE Claim 44, Huawei discloses a UE, as set forth in claim 43 above, wherein the one or more criteria of the second set of criteria comprise one or more of: 
	a beam with a strongest measurement quantity (See Huawei Section 2 – step 1-1 – i.e. above threshold); 
	a beam whose time domain RACH resources occur first; and 


	RE Claim 47, Huawei discloses a UE, as set forth in claim 40 above, wherein: 
	the processing circuitry configured to determine whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access is further configured to determine whether any beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access comprises determining that no beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – steps 1-1 and 1-2); and 
	the processing circuitry configured to perform random access comprises transmitting a random access preamble using the common RACH resources (See Huawei Section 2 – step 1-2).

	RE Claim 51, Huawei discloses a UE, as set forth in claim 40 above, wherein the processing circuitry configured to obtain the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources is further configured to: 
	perform one or more measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources).

	RE Claim 53, Huawei discloses a UE, as set forth in claim 40 above, wherein the processing circuitry configured to obtain the estimate of beam quality for each beam associated with the one or more sets of dedicated RACH resources is further configured to: 
	obtain results of one or more previously performed measurements on each beam associated with the one or more sets of dedicated RACH resources, the one or more previously performed measurements indicative of beam quality (See Huawei Section 2; FIG 1 – beams are reported in the measurement report; the measurement of the beam is performed before the reception of the RACH resources and indicates beam quality).

	RE Claim 55, Huawei discloses a UE, as set forth in claim 40 above, herein the processing circuitry configured to perform random access is further configured to initiating a random access procedure, and the processing circuitry is further configured to:
	start a timer in response to initiating the random access procedure (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

	RE Claim 56, Huawei discloses a UE, as set forth in claim 40 above, wherein: the received message is a handover configuration message (See Huawei Section I – Agreements 1-2 – handover configuration information in handover request message); and 
	the processing circuitry is configured to initiate the random access procedure in response to receiving the handover configuration message (See Huawei Section 2 – random access procedure initiated after HO command).

	RE Claim 57, Huawei discloses a UE, as set forth in claim 56 above, wherein the timer comprises a handover failure timer (See Huawei Section I – Agreements 5-6 – starting handover failure timer).

	RE Claim 65, Huawei discloses a network node comprising: 
	A receiver (See Huawei Section 1 – nodes have receivers);
	A transmitter (See Huawei Section 1 – nodes have transmitters);
	Processing circuitry coupled to the receiver and the transmitter (See Huawei Section 1 – nodes have processors), the processing circuitry configured to:
	transmit a message to a user equipment (UE) (See Huawei Section 1 – handover request message), the message comprising information about one or more sets of dedicated random access channel (RACH) resources (See Huawei Section 1 – Agreement 2 – handover command includes set of dedicated RACH resources), each set of dedicated RACH resources associated with a beam associated with a network node (See Huawei Section 2 – Discussion – dedicated RACH resources associated with the best beam can be prepared in the target cell and included in the HO command); and
See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 66, Huawei discloses a network node, as set forth in claim 65 above,	wherein at least one beam meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1; FIG 1).

	RE Claim 67, Huawei discloses a network node, as set forth in claim 66 above, wherein the processing circuitry configured to perform random access is further configured to: 
	receive a random access preamble from the UE on the dedicated RACH resources associated with the at least one beam (See Huawei Section 2, Proposal 2 – the UE selects the beam exceeding the threshold and configured with RACH resources for preamble transmission) that meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – step 1-1).

	RE Claim 68, Huawei discloses a network node, as set forth in claim 66 above, wherein the at least one beam comprises a plurality of beams, the processing circuitry configured to perform random access is further configured to: 
See Huawei Section 2 – step 1-1).

	RE Claim 69, Huawei discloses a network node, as set forth in claim 68 above, wherein the one or more criteria of the second set of criteria comprise one or more of: 
	a beam with a strongest measurement quantity (See Huawei Section 2 – step 1-1 – i.e. above threshold); 
	a beam whose time domain RACH resources occur first; and 
	a beam having radio conditions that has had the least amount of change over a period of time.

	RE Claim 70, Huawei discloses a network node, as set forth in claim 65 above, wherein no beam associated with the one or more sets of dedicated RACH resources meets the one or more criteria of the first set of criteria for performing random access (See Huawei Section 2 – steps 1-1 and 1-2), and the processing circuitry is further configured to:
	transmit information about common RACH resources for the network node, and receive a random access preamble from the UE on the common RACH resources (See Huawei Section 2 – step 1-2).

	RE Claim 75, Huawei discloses a network node, as set forth in claim 65 above, wherein the transmitted message is a handover configuration message (See Huawei Section I – Agreements 1-2 – handover configuration information in handover request message).

	RE Claim 78, Huawei discloses a network node, as set forth in claim 65 above, wherein the network node is a target network node (See Huawei Proposal 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 19, 37, 58, 76 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Zhou et al. (US# 2019/0053313 hereinafter referred to as Zhou).

	RE Claim 19, Huawei discloses a method, as set forth in claim 1 above. Huawei does not specifically disclose further comprising detecting a beam failure, wherein: the random access procedure is initiated in response to detecting the beam failure; and the message comprising information about the one or more sets of dedicated RACH resources is received after the beam failure is detected.
	However, Zhou teaches of further comprising detecting a beam failure, wherein: 
	the random access procedure is initiated in response to detecting the beam failure (See Zhou [0140]-[0141] – RA procedure in response to beam failure); and 
	the message comprising information about the one or more sets of dedicated RACH resources is received after the beam failure is detected (See Zhou [0140]-[0141] – informing of RACH resources as part of beam failure recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein: the random access procedure is initiated in response to detecting the beam failure; and the message comprising information about See Zhou [0141]).

	RE Claim 37, Huawei discloses a method, as set forth in claim 26 above. Huawei does not specifically disclose wherein the transmitted message is transmitted in response to the UE detecting a beam failure.
	However, Zhou teaches wherein the transmitted message is transmitted in response to the UE detecting a beam failure (See Zhou [0140]-[0141] – informing of RACH resources as part of beam failure recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the transmitted message is transmitted in response to the UE detecting a beam failure, as taught in Zhou. One is motivated as such in order to provide a greater likelihood that beam failure is recovered in a timely and power-efficient manner (See Zhou [0141]).

	RE Claim 58, Huawei discloses a UE, as set forth in claim 40 above. Huawei does not specifically disclose wherein the processing circuitry is further configured to detect a beam failure, wherein: 
	the processing circuitry is configured to initiate the random access procedure in response to detecting the beam failure; and 

	However, Zhou teaches of further comprising detecting a beam failure, wherein: 
	the processing circuitry is configured to initiate the random access procedure in response to detecting the beam failure (See Zhou [0140]-[0141] – RA procedure in response to beam failure); and 
	the processing circuitry is configured to receive the message comprising information about the one or more sets of dedicated RACH resources after the beam failure is detected (See Zhou [0140]-[0141] – informing of RACH resources as part of beam failure recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein: the processing circuitry is configured to initiate the random access procedure in response to detecting the beam failure; and the processing circuitry is configured to receive the message comprising information about the one or more sets of dedicated RACH resources after the beam failure is detected, as taught in Zhou. One is motivated as such in order to provide a greater likelihood that beam failure is recovered in a timely and power-efficient manner (See Zhou [0141]).

	RE Claim 76, Huawei discloses a network node, as set forth in claim 65 above. Huawei does not specifically disclose wherein the processing circuitry is configured to transmit the message in response to the UE detecting a beam failure.
See Zhou [0140]-[0141] – informing of RACH resources as part of beam failure recovery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the processing circuitry is configured to transmit the message in response to the UE detecting a beam failure, as taught in Zhou. One is motivated as such in order to provide a greater likelihood that beam failure is recovered in a timely and power-efficient manner (See Zhou [0141]).

Claims 20, 59 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang).

	RE Claim 20, Huawei discloses a method, as set forth in claim 16 above. Huawei does not specifically disclose wherein the timer comprises a beam failure recovery timer.
	However, Zhang teaches of wherein the timer comprises a beam failure recovery timer (See Zhang [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the timer comprises a beam failure recovery See Zhang Background; Summary).

	RE Claim 59, Huawei discloses a UE, as set forth in claim 58 above. Huawei does not specifically disclose wherein the timer comprises a beam failure recovery timer.
	However, Zhang teaches of wherein the timer comprises a beam failure recovery timer (See Zhang [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the timer comprises a beam failure recovery timer, as taught in Zhang. One is motivated as such in order to improve the beam failure recovery process (See Zhang Background; Summary).

Claims 21-25, 38, 60-64, 77 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Beam Selection During Handover” (hereinafter referred to as Huawei) in view of Park et al. (US# 2017/0231011 hereinafter referred to as Park).

	RE Claim 21, Huawei discloses a method, as set forth in claim 16 above. Huawei does not specifically disclose further comprising receiving a random access response message before the timer expires.
See Park [0384] – step 2420 determining if RAR is received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, further comprising receiving a random access response message before the timer expires, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 22, Huawei, modified by Park, discloses a method, as set forth in claim 21 above, wherein the received random access response message comprises an instruction to the UE to back off (See Park [0179], [0239]-[0247] – message comprising back-off configuration information).

	RE Claim 23, Huawei discloses a method, as set forth in claim 16 above. Huawei does not specifically disclose further comprising determining that no random access response message was received before the timer expired.
	However, Park teaches of determining that no random access response message was received before the timer expired (See Park [0384] – step 2420 determining if RAR is not received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication See Park Background; Summary; [0108]).

	RE Claim 24, Huawei, modified by Park, discloses a method, as set forth in claim 23 above, further comprising: 
	selecting a different beam for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 25, Huawei, modified by Park, discloses a method, as set forth in claim 23 above, further comprising: 
	increasing a transmission power of the UE (See Park [0369]); and 
	reevaluating whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 38, Huawei discloses a method, as set forth in claim 26 above. Huawei does not specifically disclose further comprising transmitting a random access response message to the UE.
See Park [0384] – step 2420 determining if RAR is received at UE within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, further comprising transmitting a random access response message to the UE, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 60, Huawei discloses a UE, as set forth in claim 55 above. Huawei does not specifically disclose wherein the processing circuitry is further configured to receive a random access response message before the timer expires.
	However, Park teaches of wherein the processing circuitry is further configured to receive a random access response message before the timer expires (See Park [0384] – step 2420 determining if RAR is received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the processing circuitry is further configured to receive a random access response message before the timer expires, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

Claim 61, Huawei, modified by Park, discloses a UE, as set forth in claim 60 above, wherein the received random access response message comprises an instruction to the UE to back off (See Park [0179], [0239]-[0247] – message comprising back-off configuration information).

	RE Claim 62, Huawei discloses a UE, as set forth in claim 55 above. Huawei does not specifically disclose wherein the processing circuitry is further configured to determine that no random access response message was received before the timer expired.
	However, Park teaches of wherein the processing circuitry is further configured to determine that no random access response message was received before the timer expired (See Park [0384] – step 2420 determining if RAR is not received within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the processing circuitry is further configured to determine that no random access response message was received before the timer expired, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

	RE Claim 63, Huawei, modified by Park, discloses a UE, as set forth in claim 62 above, wherein the processing circuitry is further configured to: 
See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 64, Huawei, modified by Park, discloses a UE, as set forth in claim 62 above, wherein the processing circuitry is further configured to: 
	increase a transmission power of the UE (See Park [0369]); and 
	reevaluate whether any beam associated with the one or more sets of dedicated RACH resources meets one or more criteria of a first set of criteria for performing random access (See Park [0384], [0391] – selecting a different beam if beam change conditions are met).

	RE Claim 77, Huawei discloses a network node, as set forth in claim 65 above. Huawei does not specifically disclose wherein the processing circuitry is further configured to transmit a random access response message to the UE.
	However, Park teaches of wherein the processing circuitry is further configured to transmit a random access response message to the UE (See Park [0384] – step 2420 determining if RAR is received at UE within a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the random access communication system, as disclosed in Huawei, wherein the processing circuitry is further configured to transmit a random access response message to the UE, as taught in Park. One is motivated as such in order to improve performance in random access procedures (See Park Background; Summary; [0108]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477